DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 27, 29-42 as amended and new claims 44-48 as filed on 5/04/2022 are pending and under examination in the instant office action. 
Response to Arguments
Applicant’s arguments filed on 5/24/2022 with respect to the claims as filed on 5/04/2022 have been fully considered and are persuasive. 
The deposit requirement has been met in the papers filed on 5/04/2022.
 The claims rejection under 35 U.S.C. 101 has withdrawn in view of present amendment drawn to specific conditions of patient under treatment.
Claims 27, 29-42 as amended and new claims 44-48 are free from prior art for the reasons as explained in the prior office action.
Claims 27, 29-42 and 44-48 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 1, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653